Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 05, 2020

The Court of Appeals hereby passes the following order:

A20A0198. CUPPETT v. MIRTSCHINK et al.

      We granted plaintiff Sharon Cuppett’s interlocutory application to consider
whether the trial court erred in applying Alabama law to this action, which arises
from Cuppett’s fall down a flight of stairs at the defendants’ Alabama lake house. The
interlocutory appeal was docketed on August 14, 2019.


      Having reviewed the record and the applicable law, we now DISMISS this
appeal as improvidently granted.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/05/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.